Exhibit 10.7 SOLUTIA INC. SAVINGS AND INVESTMENT RESTORATION PLAN ARTICLE I:INTRODUCTION 1.1Purpose.Solutia Inc. (the Employer) has established this Solutia Inc. Savings and Investment Restoration Plan (the Plan) to attract and retain key executives by providing additional retirement benefits and opportunities to defer compensation. 1.2Legal status.The Plan is a deferred compensation plan for a select group of management or highly-compensated employees within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended (ERISA).The Employer intends the
